                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 14-cr-00120-EMC-6
                                   8                    Plaintiff,
                                                                                             ORDER DENYING CERTIFICATE OF
                                   9             v.                                          APPEALABILITY
                                  10     JAIRO HERNANDEZ,                                    Docket No. 1080
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 3, 2019, the Court denied Petitioner Jairo Hernandez’s 28 U.S.C. § 2255 motion

                                  14   to vacate his sentence, finding that he had failed to establish his counsel provided ineffective

                                  15   assistance in his criminal proceedings. See Docket No. 1077. Mr. Hernandez now requests a

                                  16   certificate of appealability from this Court pursuant to 28 U.S.C. § 2253(c). See Docket No. 1080.

                                  17   A court shall grant a certificate of appealability “only if the applicant has made a substantial

                                  18   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, “a

                                  19   district court has rejected the [applicant’s] constitutional claims on the merits, the showing

                                  20   required to satisfy § 2253(c) is straightforward: [t]he petitioner must demonstrate that reasonable

                                  21   jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

                                  22   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Mr. Hernandez has not made such a showing. As

                                  23   discussed in the June 3, 2019 order, Mr. Hernandez’s claims that his counsel failed to (1) provide

                                  24   him with discovery about his case, (2) inform him about the interstate commerce element of his

                                  25   RICO charge, and (3) present mitigating evidence at sentencing, are clearly belied by the record.

                                  26   See Docket No. 1077 at 3–9.

                                  27          Accordingly, the request for a certificate of appealability is DENIED. The Clerk shall

                                  28   forward this order, the June 3, 2019 order, and the case file to the Ninth Circuit, from which Mr.
                                   1   Hernandez may also seek a certificate of appealability. See United States v. Asrar, 116 F.3d 1268,

                                   2   1270 (9th Cir. 1997).

                                   3          This order disposes of Docket No. 1080.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: July 9, 2019

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
